       CASE 0:21-cv-00072-WMW-HB Doc. 15 Filed 03/01/21 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Anthony Valiant,                            Case No. 21-cv-00072 (WMW/HB)

                   Plaintiff,
v.

Todd Leonard, MD, acting in his official capacity
as the Medical Director and sole owner of MEnD
Correctional Care, PLLC; Amanda Ross, PA-C,
acting in her individual capacity as medical staff
in the Wright County Jail; Amber Christian, RN,
in her individual capacity as medical staff in the
Wright County Jail; MEnD Correctional Care, PLLC;
and Wright County,

                   Defendants.


      DEFENDANT WRIGHT COUNTY’S ANSWER TO COMPLAINT


      COMES NOW Defendant Wright County, for its Answer to Plaintiff’s

Complaint, states and alleges as follows:

      1.    Unless hereafter admitted, qualified or otherwise answered, this

answering party denies each and every thing, matter and particular alleged in

Plaintiff’s Complaint.

      2.    This answering party specifically denies Plaintiff has stated a

cognizable claim for relief under 42 U.S.C. §§ 1983 or 1988 and, further, denies he

sustained any deprivation of Federal Constitutional rights under the Eighth or
          CASE 0:21-cv-00072-WMW-HB Doc. 15 Filed 03/01/21 Page 2 of 5




Fourteenth Amendments, or any other state or federal statutory or constitutional

injuries as alleged in Plaintiff’s Complaint.

         3.    This answering party affirmatively alleges Plaintiff’s Complaint fails

to state a cause of action for claims upon which relief can be granted.

         4.    This answering party affirmatively alleges Plaintiff’s claims are

barred by the legal doctrines of qualified, statutory and official immunity.

         5.    With respect to paragraphs 1 to 2, this answering party specifically

denies these allegations and puts Plaintiff to his strict burden of proof.

         6.    With respect to paragraphs 3 to 6, this answering party is without

sufficient information to admit or deny and, therefore, denies and puts Plaintiff

to his strict burden of proof.

         7.    With respect to paragraph 7, this answering party admits these

allegations.

         8.    With respect to paragraphs 8 to 12, this answering party submits

these allegations are unrelated to them, are irrelevant to the specific claims

alleged by Plaintiff against them, and no answer is required. To the extent an

answer is required, this answering party is without sufficient information to

admit or deny and, therefore, denies and puts Plaintiff to his strict burden of

proof.




                                           2
          CASE 0:21-cv-00072-WMW-HB Doc. 15 Filed 03/01/21 Page 3 of 5




         9.    With respect to paragraphs 13 to 14, these answering parties admit

these allegations.

         10.   With respect to paragraphs 15 to 21, this answering party is without

sufficient information to admit or deny and, therefore, denies and puts Plaintiff

to his strict burden of proof.

         11.   With respect to paragraphs 22 to 62, this answering party submits

these allegations are unrelated to them, are irrelevant to the specific claims

alleged by Plaintiff against them, and no answer is required. To the extent an

answer is required, this answering party is without sufficient information to

admit or deny and, therefore, denies and puts Plaintiff to his strict burden of

proof.

         12.   With respect to paragraph 63, these answering parties admit these

allegations.

         13.   With respect to paragraphs 68 and 69 (presumably numbered in

error and located at the top of page 10), these answering parties admit these

allegations regarding the observations of COs Lamberts and Guinn.

         14.   With respect to paragraphs 64 to 87 (which include a second

appearance of paragraphs 68 and 69 which are located at the bottom of page 10),

this answering party submits these allegations are unrelated to them, are

irrelevant to the specific claims alleged by Plaintiff against them, and no answer


                                          3
        CASE 0:21-cv-00072-WMW-HB Doc. 15 Filed 03/01/21 Page 4 of 5




is required. To the extent an answer is required, this answering party is without

sufficient information to admit or deny and, therefore, denies and puts Plaintiff

to his strict burden of proof.

      15.    With respect to paragraphs 88 to 105, this answering party is

without sufficient information to admit or deny and, therefore, denies and puts

Plaintiff to his strict burden of proof.

      16.    This answering party submits the allegations in Counts One and

Two of the Complaint (paragraphs 106 to 121) are not directed to it and are

unrelated to it. To the extent an answer is required, this answering party is

without sufficient information to admit or deny and, therefore, denies and puts

Plaintiff to his strict burden of proof.

      17.    This answering party denies the allegations in Count Three of the

Complaint (paragraphs 122 to 127) and specifically denies any liability for any

alleged unconstitutional conduct of the MEnD Defendants including Todd

Leonard, Amanda Ross, or Amber Christian.

      18.    This answering party is without sufficient knowledge to form a

belief as to the truth of Plaintiff’s alleged damages and Prayer for Relief and,

therefore, denies the same and demands strict proof thereof.

      19.    This answering party denies punitive damages are actionable or

available for this incident.


                                           4
        CASE 0:21-cv-00072-WMW-HB Doc. 15 Filed 03/01/21 Page 5 of 5




      20.    This answering party joins in Plaintiff’s request for a jury trial.

      WHEREFORE, this answering party prays Plaintiff takes nothing by this

claim for relief herein; that this answering party be given judgment against

Plaintiff, dismissing Plaintiff’s cause of action with prejudice; that this answering

party be given judgment for costs, disbursements and attorney’s fees herein

pursuant to 42 U.S.C. § 1988 and for such other relief as the Court may deem just

and equitable.

Dated: March 1, 2021                          s/Jason M. Hiveley
                                              Jason M. Hiveley, #311546
                                              IVERSON REUVERS
                                              9321 Ensign Avenue South
                                              Bloomington, MN 55438
                                              (952) 548-7200
                                              jasonh@iversonlaw.com

                                              Attorneys for Wright County




                                          5
